The Vice-Chancellor :
A parly to a suit cannot change his solicitor without an order of the court: Mumford v. Murray, Hopk. 369 ; but it is no objection to the making of such an order that the first solicitor's costs are not paid. If he has a lien upon papers or any thing in his hands for his costs, the court will not deprive him of the lien, nor will the court, on the other hand, make it a condition of the order that the costs • of the solicitor be first paid : Twort v. Dayrell, 13 Ves. 195.
Where there is nothing upon which he has a lien, he must be left to the personal responsibility of the client and to his remedy by action.
The order, in this case, must be made for the substitution.